Walker, J.: On the filing of a petition for rehearing, a stipulation was entered into that the record in another case, or another branch of this ease, might be considered as a part of the record in this case. That has changed the record, and will change the consideration of the case. Other questions will be presented that were not in the original record, and for that reason, and as a matter of discretion, the petition will be allowed. The petition would not have been granted if the parties had not stipulated to change the record. Rehearing allowed.